Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 15, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on September 15, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner
Response to Amendment
Applicant’s Preliminary Amendment, filed April 15, 2020, has been fully considered and entered.  Accordingly, Claims 1-40 are pending in this application.  Claims 1-22 have been cancelled.  Claims 23-40 are new claims.  Claims 23 and 32 are independent claims.
Terminal Disclaimer
The terminal disclaimer filed on June 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,521,411 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 23-40 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, the combination of elements of Independent Claim 23 and equivalent Independent Claim 32.  Specifically, the prior art does not disclose:
“(d) the inline tree data structure comprises an ordered sequence of only terminal-node binary strings, wherein (1) there is a one-to-one correspondence between the terminal-node binary strings and the data records of the dataset, (2) the terminal-node binary strings have the same length as one another, and (3) each terminal-node binary string includes an indicator string that indicates, for each terminal-node binary string, that (i) the terminal-node binary string and an immediately adjacent terminal-node binary string in the ordered sequence correspond to respective data records that are both in the same first-level branch-node subset, (ii) the respective data records are in first-level branch-node subsets different from each other, or (iii) the terminal-node binary string is the last terminal-node binary string of the inline tree data structure.”
Dependent Claims 24-32 and 34-40, which are definite, further limiting, and fully enabled by the Specification, are also allowed.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s Disclosure:
Sinha (US Patent No. 8,055,645 B1), which concerns a hierarchical index for enhanced storage of file changes.
Tikkanen (US Patent No. 6,675,171 B2), which concerns memory based on a digital trie structure.
Delaney (PG Pub. No. 2017/0316041 A1), which concerns a memory efficient lookup structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161           



















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161